BINDER COMPOSITION FOR ELECTROCHEMICAL DEVICE, SLURRY COMPOSITION FOR ELECTROCHEMICAL DEVICE FUNCTIONAL LAYER, SLURRY COMPOSITION FOR ELECTROCHEMICAL DEVICE ADHESIVE LAYER, AND COMPOSITE MEMBRANE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 5/17/2022:
Claims 1, 13, and 17 have been amended; claims 5 and 15 have been canceled. No new matter has been entered.
Previous claim objections have been withdrawn due to amendment.
Previous rejections under 35 USC 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1, 2, 12-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 5, 12-16 and 18 were rejected under 35 U.S.C. 103 as being unpatentable over Fukuichi et al. (JP 2012-051999A) and further in view of Kim et al. (US 2013/0288117 Al). Claim 17 was rejected under 35 U.S.C. 103 as being unpatentable over Fukuichi and Kim as applied to claim 13 above and further in view of Ueki et al. (US 2012/0251878 Al).
Applicant has amended independent claims 1 and 13 to recite: content of the organonitrogen compound relative to 100 mass% of the binder is not less than 20 mass% and not more than 85 mass% 
Paragraph [0097] of Kim, which was relied on in previous Action, states that "1 wt% of styrene butadiene rubber (a binder), and 1 wt% of azodicarbonamide (a pore-forming agent) were mixed in water, preparing a negative active material slurry." This is a one-to-one relationship. Thus, Kim's disclosure corresponds to 100 mass% of azodicarbonamide to 100 mass% of the binder. Such value is clearly different from the "content of the organonitrogen compound relative to 100 mass% of the binder is not less than 20 mass% and not more than 85 mass%" as recited in claims 1 and 13. Kim and other cited arts do not teach that the content of the prescribed nitrogen-based organic compound is 20% by mass or more and 85% by mass or less with respect to 100% by mass of the prescribed binder (that is, the polymer having a predetermined amount of cyano group). Indeed, this range indicated in Kim and other cited arts does not overlap or lie inside the content range of the organonitrogen disclosed in the recited claims 1 and 13.
Moreover, the content of the organonitrogen compound relative to 100 mass% of the binder is not less than 10 mass% and not more than 85 mass% as recited in claim 1 provides advantageous effects. For example, when the range of the organonitrogen compound is within the range described above, adhesiveness (peel strength) of a functional layer can be further improved, and rate characteristics of an electrochemical device can be further improved. See paragraph [0049] of the specification as filed. As such, Fukuchi, Kim or any cited arts do not provide teaching, motivation, or suggestion which would have led one of ordinary skill in the art to arrive at claims 1 and 13 with a reasonable expectation of success in achieving the above-described advantageous effects and thus fails to disclose or provide any derivative basis for every feature of claim 1 as to render it obvious under 35 U.S.C. § 103.
As such, rejections under 35 USC 103 have been withdrawn and claims 1, 2, 12-14, and 16-18 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729